DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5-11, 13-14, 16-22, and 24-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,198,866 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims are either anticipated by, or would have been obvious over, the reference claim(s).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are generic to all that is recited in claims 1-30 of U.S. Patent No. 11,198,866 B2.  That is claims 1-30 of U.S. Patent No. 11,198,866 B2 fall entirely within the scope of claims 1, 3, 5-11, 13-14, 16-22, and 24-25 or, in other words, claims 1, 3, 5-11, 13-14, 16-22, and 24-25 are anticipated by claims 1-30 of U.S. Patent No. 11,198,866 B2.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 depends from “claim 0”. There is not a “claim 0”. Thus, one of ordinary skill in the art would not have been apprised of the metes and bounds of the invention.
For the purposes of applying art, the examiner interprets claim 14 to depend from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 5-11, 13-14, 19-22, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giresi et al. US 2016/0060691 A1 (Giresi) and Brown et al. WO 2016/138292 A1 (Brown) in combination.
Claims 1, 3, 5-11, 13-14, 19-22, and 24-25 are drawn to a method for nucleic acid preparation or analysis comprising: 
(a) providing a mixture comprising: (i) a plurality of template deoxyribonucleic acid (DNA) molecules, wherein at least a portion of said plurality of template DNA molecules is in the form of native, intact chromatin comprising one or more nucleosomes; (ii) a plurality of transposase molecules; and (iii) a plurality of first nucleic acid molecules each comprising a promoter region and a first sequencing adaptor region; 
(b) subjecting said mixture to conditions sufficient to cause transposition of at least some of said plurality of first nucleic acid molecules into said template DNA molecules with the aid of a transposon-nucleic acid complex generated from at least a subset of said plurality of transposase molecules and said plurality of first nucleic acid molecules, to yield a plurality of DNA molecules comprising said promoter region and said first sequencing adaptor region; 
(c) generating a plurality of ribonucleic acid (RNA) molecules comprising sequences that correspond to said first sequencing adaptor region using said promoter region; and 
(d) reverse transcribing said plurality of RNA molecules using a plurality of template switching oligonucleotides, each comprising a second sequencing adapter region, to generate a plurality of single-stranded DNA molecules comprising said first sequencing adapter region and said second sequencing adapter region, thereby preserving a plurality of nucleosome positioning information from said intact chromatin. 
Giresi teaches a method for nucleic acid preparation or analysis comprising: (a) providing a mixture comprising: (i) a plurality of template deoxyribonucleic acid (DNA) molecules, wherein at least a portion of said plurality of template DNA molecules in in the form of native, intact chromatin comprising one or more nucleosomes; (ii) a plurality of transposase molecules; and (iii) a plurality of first nucleic acid molecules each comprising a first sequencing adaptor region; (b) subjecting said mixture to conditions sufficient to cause transposition of at least some of said plurality of first nucleic acid molecules into said template DNA molecule with the aid of a transposon-nucleic complex generated from at least a subset of said plurality of first nucleic acid molecules, to yield a plurality of DNA molecules comprising said first sequencing adaptor region; and generating from said DNA molecules by PCR using primers comprising a second sequencing adapter region a plurality of second nucleic acid molecules each said first sequencing adaptor region and second sequencing adaptor region. See paragraphs [0131 – 0152]; Example 1; and Fig. 1A.

    PNG
    media_image1.png
    597
    976
    media_image1.png
    Greyscale

Also provided are single-cell methods that can provide higher sensitivity and further information on chromatin accessibility, including cell-to-cell variability, to potentially enable its use as a biomarker [0003]. Giresi teaches that in some examples, the transposase can be derived from Tn5 transposase [0009]. In other examples, the transposase can be derived from MuA transposase. In further examples, the transposase can be derived from Vibhar transposase (e.g. from Vibrio harveyi). Giresi teaches that amplification typically requires the presence of deoxyribonucleoside triphosphates, a DNA polymerase enzyme and an appropriate buffer and/or co-factors for optimal activity of the polymerase enzyme [0060]. In certain embodiments, sequences are added to the sequencing adapter to uniquely identify the fragments for multiplexing (barcoding) [0141].
Giresi further teaches that after the chromatin has been fragmented and tagged to produce tagged fragments of genomic DNA, at least some of the adaptor tagged fragments are sequenced to produce a plurality of sequence reads [0092]. The fragments may be sequenced using any convenient method. For example, the fragments may be sequenced using Illumina’s reversible terminator method, Roche’s pyrosequencing method (454), Life Technologies’ sequencing by ligation (the SOLiD platform) or Life Technologies' Ion Torrent platform. 
Giresi differs from the instantly claimed invention in that the plurality of first nucleic acid molecules each further comprises a promoter region to yield, in the transposase-reaction, a plurality of DNA molecules comprising said promoter region and said first sequencing adaptor region; using said promoter region to generate a plurality of RNA molecules comprising sequences that correspond to said first sequencing adaptor region; and generating from a plurality of second nucleic acid molecules each comprising a second sequencing adaptor region, and said plurality of RNA molecules, a plurality of DNA molecules comprising said first sequencing adaptor region and said second sequencing adaptor region. Thus, instead of a PCR-based amplification, the amplification step takes place by promoter-based RNA production followed by cDNA production. However, this deficiency would have been obvious in view of the teachings of Brown.
Brown teaches a method comprising transposase mediated (and other types of enzyme-mediated) insertion of a nucleic acid insert sequence into a plurality of sites within individual molecules of a nucleic acid sample, thereby producing a long contiguous DNA molecule comprising regions or fragments of target DNA interspersed with insertional nucleic acids [0003]. Exemplary enzymes include recombinases, such as an integrase or a transposase. In some cases the enzyme is a transposase, such as Tn5 transposase. Methods and compositions therein relate to multiply tagging a nucleic acid sample with an insert nucleic acid fragment used to direct PCR or other amplification of adjacent nucleic acid sequence [0004]. The sequence is used to direct RNA transcription of adjacent nucleic acid sequence into RNA that can be concurrently or subsequently reverse-transcribed into RNA that can be amplified or sequenced by downstream methods. The insertion sequence facilitates obtaining nucleic acid sequence information such as nucleic acid sequence information adjacent to the insertion site. In some alternate embodiments insert nucleic acid fragment sequence is used as a primer binding site to direct primer-extension-mediated library generation, either as an alternative or in combination.
Brown teaches that amplification is achieved through the random insertion of a promoter sequence throughout a sample, followed by transcription-based generation of an intermediate RNA library [0006]. The intermediate RNA library consists of members that are derived directly from the sample template rather than having their synthesis be directed from prior synthesis intermediates as is the case in PCR based, phi-29 based, or other amplification methods. As a result, errors that may be introduced in the synthesis of a particular library intermediate RNA molecule are not amplified and do not propagate throughout the process of library generation. Intermediates are synthesized directly from the sample, and thus any errors introduced in a library constituent are likely to be unique to that molecule. 
Brown teaches that linear amplification is accomplished through RNA polymerase promoter-directed synthesis of RNA molecules from nucleic acid fragments that have been randomly inserted into the nucleic acid sample [0013]. As the amplification intermediates are RNA molecules, they do not serve as templates for further intermediate synthesis, and in the event of hybridization to one another or to the sample, they do not prime extension to form further intermediates. Brown teaches that a benefit of the generation of RNA polymerase promoter-directed synthesis of RNA molecules from the nucleic acid fragments randomly inserted into the nucleic acid sample is that the resultant RNA library is derived directly from the sample nucleic acid, rather than from intermediate synthesis products that serve as templates [0014]. As a consequence, artifactual errors common to some sequencing libraries are avoided. In particular, errors in RNA molecule synthesis are not propagated, and will occur independently of one another [0015]. Methods optionally comprises assigning the second sequence read comprising repetitive element sequence spanning the repeat site to the second region [0023]. It is further contemplated that the nucleic acid tag comprises RNA promoter sequence. RNA promoter sequences are contemplated to comprise a T7 sequence. Also contemplated in methods herein is inserting a nucleic acid tag having a nucleic acid tag sequence into a second site in the element at a second region. 
Brown teaches that most frequently, a single insertion nucleic acid fragment population is used [0088], [0146]. Alternatively, multiple different insertions are added, for example iteratively, to a single nucleic acid sample or to a subset of a nucleic acid sample. Insertions are sometimes selected such that insertion sequences added in multiple iterations are differentially tagged, so that one can identify at which insertional iteration a nucleic acid insertion was added. Optionally, an insertion tag corresponds to a compartment such as a well, droplet or micelle, or a set of wells, droplets or micelles to which at least one aliquot of a sample has been partitioned. Tags are located adjacent to primer binding sites such that, upon amplification, the tag sequence is included in any amplicon generated, such that an amplicon can be identified with a tagged insertion event.
In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious. Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 218 USPQ 871 (Fed. Cir. 1983); Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983).
In the instant case, the references may be combined to show obviousness because Giresi and Brown are each drawn to a method comprising transposase mediated insertion of a nucleic acid insert sequence into a plurality of sites within individual molecules of a nucleic acid sample. They are from the same field of endeavor, and/or are reasonably pertinent to a method for nucleic acid preparation or analysis comprising treating a nucleic acid-containing sample with a plurality of transposase molecules. 
In the absence of unexpected results, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the PCR-based amplification step of Giresi with an amplification step that takes place by promoter-based RNA production followed by cDNA production in view of the teachings of Brown. The simple substitution of one known element for another to obtain predictable results is prima facie obvious. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. 
In the instant case, all of the instant limitations are disclosed by Giresi with the exception of employing an amplification step utilizing a promoter/transcription/RT-based technique in a transposase/transposition/tagmentation-based method of producing a sequencing library. It would have been obvious to substitute the amplification step(s) of Giresi with an amplification step utilizing a promoter/transcription/RT-based technique. As evidenced by Brown, promoter/transcription/RT-based techniques were well-known and widely used in the art. See Brown (Figures 6-14; Examples 1-6). 
As set forth supra, Brown teaches a method comprising transposase mediated (and other types of enzyme-mediated) insertion of a nucleic acid insert sequence into a plurality of sites within individual molecules of a nucleic acid sample, thereby producing a long contiguous DNA molecule comprising regions or fragments of target DNA interspersed with insertional nucleic acids [0003]. Exemplary enzymes include recombinases, such as an integrase or a transposase. In some cases the enzyme is a transposase, such as Tn5 transposase. Methods and compositions therein relate to multiply tagging a nucleic acid sample with an insert nucleic acid fragment used to direct PCR or other amplification of adjacent nucleic acid sequence [0004]. The sequence is used to direct RNA transcription of adjacent nucleic acid sequence into RNA that can be concurrently or subsequently reverse-transcribed into RNA that can be amplified or sequenced by downstream methods. Brown teaches that a benefit of the generation of RNA polymerase promoter-directed synthesis of RNA molecules from the nucleic acid fragments randomly inserted into the nucleic acid sample is that the resultant RNA library is derived directly from the sample nucleic acid, rather than from intermediate synthesis products that serve as templates [0014]. As a consequence, artifactual errors common to some sequencing libraries are avoided. In particular, errors in RNA molecule synthesis are not propagated, and will occur independently of one another [0015]. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
All of the instant limitations are taught by the combination of Giresi and Brown. A person of ordinary skill in the art would have had a reason to combine the teachings of Giresi and Brown. A person of ordinary skill in the art would have had a reasonable expectation of success in combining the teachings of Giresi and Brown. Thus, claims 1, 3, 5-11, 13-14, 19-22, and 24-25 would have been obvious based on the preponderance of the evidence.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giresi et al. US 2016/0060691 A1 (Giresi) and Brown et al. WO 2016/138292 A1 (Brown) in combination as applied to claims 1, 3, 5-11, 13-14, 19-22, and 24-25 above, and further in view of Zhu, Y. Y., et al. "Reverse transcriptase template switching: A SMART™ approach for full-length cDNA library construction." Biotechniques 30.4 (2001): 892-897 (Zhu).
The combination of Giresi and Brown differs from the instantly claimed invention in that said combination does not teach a method wherein, in step (d), said reverse transcription is performed using a Moloney murine leukemia virus reverse transcriptase, or a functional variant thereof; however, this deficiency would have been obvious in view of the teachings of Zhu.
Zhu teaches a method for constructing full-length cDNA libraries using SMART‘technology (Abstract). This procedure uses the template-switching activity of Moloney murineleukemia virus (MMLV) reverse transcriptase to synthesize and anchor first-strand cDNA in one step. Following reverse transcription, PCR was performed. Sequence analysis of 172 randomly selected clones showed that 77% of cDNA clones corresponding to known genes contained intact open reading frames. 
In the absence of unexpected results, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the polymerase employed in method of Giresi/Brown with Moloney murine leukemia virus (MMLV) reverse transcriptase. As evidenced by Zhu, Moloney murine leukemia virus reverse transcriptase was known to be useful in producing cDNA libraries at the time of the filing. One of ordinary skill in the art would have had a reasonable expectation of success in preparing or analyzing nucleic acid employing MMLV in view of the teachings of Zhu.
Thus, claim 16 would have been obvious based on the preponderance of the evidence.
Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giresi et al. US 2016/0060691 A1 (Giresi) and Brown et al. WO 2016/138292 A1 (Brown) in combination as applied to claims 1, 3, 5-11, 13-14, 19-22, and 24-25 above, and further in view of Picelli, Simone. "Single-cell RNA-sequencing: the future of genome biology is now." RNA biology 14.5 (2017): 637-650 (Picelli).
The combination of Giresi and Brown differs from the instantly claimed invention in that said combination does not teach a method wherein said first sequencing adapter region comprises a P5 sequencing adapter; however, this deficiency would have been obvious in view of the teachings of Picelli.
Picelli teaches that polyadenylated mRNA is reverse transcribed from an oligo-dT primer carrying the Universal Primer 1 (UP1) sequence at its 5-end (Figure 1). Picelli teaches that after RT a poly(A) tail is added to the 3-end of the first strand cDNA by using a terminal deoxynucleotidyl transferase. The second cDNA strand is synthesized by using a complementary poly(T) primer carrying the Universal Primer 2 (UP2) sequence at its 5-end. Double-stranded cDNA is then amplified via PCR using complementary primers to the UP1 and UP2 sequences. The amplified cDNA is then fragmented by tagmentation using the Tn5 transposase. Simultaneously, the Tn5 ligates different 50 and 30 primers to the fragments (red and blue sequences). Another round of PCR introduces Illumina-compatible sequences (Illumina P5 and P7).
In the absence of unexpected results, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the first or second sequencing adaptor region employed in method of Giresi/Brown with a P5 or P7 sequencing adaptor. As evidenced by Picelli, Illumina P5 and P7 sequencing adaptors were known to be useful in producing nucleic acids via PCR at the time of the filing. One of ordinary skill in the art would have had a reasonable expectation of success in preparing or analyzing nucleic acid employing Illumina P5 and P7 sequencing adaptors in view of the teachings of Picelli.
Thus, claims 17-18 would have been obvious based on the preponderance of the evidence.


Conclusion
Claims 1, 3, 5-11, 13-14, 16-22, and 24-25 are pending. Claims 1, 3, 5-11, 13-14, 16-22, and 24-25 are rejected. No claims are allowed.

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK T LEWIS whose telephone number is (571)272-0655. The examiner can normally be reached Monday to Friday, 10 AM to 4 PM EST (Maxi Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK T LEWIS/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        



/PL/